

115 HR 1765 IH: District of Columbia Home Rule Clemency Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1765IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide that the authority to grant clemency for offenses against the District of Columbia shall
			 be exercised in accordance with law enacted by the District of Columbia.
	
 1.Short titleThis Act may be cited as the District of Columbia Home Rule Clemency Act. 2.Authority to grant clemency in accordance with District of Columbia law for offenses against District of Columbia (a)Authority describedThe authority to grant clemency for offenses against the District of Columbia shall be exercised by such person or persons, and under such terms and conditions, as may be provided under law enacted by the District of Columbia.
 (b)Rule of ConstructionNothing in this Act may be construed to affect any authority exercised by the President or the Mayor of the District of Columbia prior to the effective date of any law enacted by the District of Columbia pursuant to this Act with respect to the authority to grant clemency for offenses against the District of Columbia.
 (c)Clemency DefinedIn this Act, the term clemency means a pardon, reprieve, or commutation of sentence, or a remission of a fine or other financial penalty.
			